NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LUIS DURAN,                                     No.    17-17057

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00468-AWI-SAB

 v.
                                                MEMORANDUM*
GAIL LEWIS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      California state prisoner Luis Duran appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference.

We have jurisdiction under 28 U.S.C § 1291. We review de novo. Wilhelm v.

Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Duran’s action because it would not

have been clear to every reasonable official that housing Duran in prisons in the

Central Valley, where Valley Fever is endemic, was unlawful under the

circumstances. See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (explaining two-

part test for qualified immunity); Hines v. Youseff, 914 F.3d 1218, 1230-35 (9th

Cir. 2019) (existing Valley Fever cases did not clearly establish a “right to be free

from heightened exposure to Valley Fever spores”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Duran’s motion to appoint counsel (Docket Entry No. 9) is denied.

      AFFIRMED.




                                          2